Case 2:20-cv-02007-SHM-atc Document 51 Filed 05/25/21 Page 1 of 5   PageID 4195




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION



 AMERICAN CLOTHING EXPRESS, INC.,          Case No. 2:20-cv-02007-SHM-atc
 D/B/A ALLURE BRIDALS AND JUSTIN
 ALEXANDER, INC.,                          CLOUDFLARE’S REPLY BRIEF IN
                                           SUPPORT OF ITS MOTION FOR
 Plaintiffs,                               REVISION OF INTERLOCUTORY
                                           ORDER
 v.

 CLOUDFLARE, INC. and DOES 1 - 200,
 inclusive,

 Defendants.

 CLOUDFLARE, INC.

 Counterclaimant,

 v.

 AMERICAN CLOTHING EXPRESS, INC.,
 D/B/A ALLURE BRIDALS AND JUSTIN
 ALEXANDER, INC.,

 Counterdefendants.
Case 2:20-cv-02007-SHM-atc Document 51 Filed 05/25/21 Page 2 of 5                        PageID 4196




           CLOUDFLARE’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR
                   REVISION OF INTERLOCUTORY ORDER

        Cloudflare seeks a small and specific revision to correct a technical point of copyright

 law on page 23 of the Court’s February 24, 2021 Order. [See Dkts. 46, 47.] This correction,

 regarding the explicit statutory notification requirements for different service providers under the

 Digital Millennium Copyright Act, would not alter the outcome of prior stages of this case.

 [See Dkt. 47 at 2–3.] But without correction, this dicta statement, which is neither needed nor

 even requested by the Plaintiffs in this case, could create confusion in other cases in the future.

 See id. Cloudflare simply asks the Court to revise the single line to align with the full statutory

 language of 17 U.S.C. § 512(b)(2)(E) or, alternatively, to strike that single line.

        In their Response to Cloudflare’s Motion, and to their credit, Plaintiffs do not allege any

 substantive reason to oppose Cloudflare’s request to modify one line in the Court’s

 ruling. Plaintiffs do not dispute the accuracy of Cloudflare’s proposed correction or ask the Court

 to maintain the line Cloudflare seeks to revise or strike. [See Dkt. 48.] Nor do Plaintiffs assert

 that the line’s deletion would impact their claims in any way (and it would not). [Dkt. 48 at 2.]

 Instead, Plaintiffs rely on a hyper-technical reading of Local Rule 7.3 to oppose Cloudflare’s

 Motion.

        Cloudflare respectfully submits that it has demonstrated that it has satisfied Local Rule

 7.3, and the overarching principles of Federal Rule of Civil Procedure 1. Rule 1 provides: “These

 rules govern the procedure in all civil actions and proceedings in the United States district courts,

 except as stated in Rule 81. They should be construed, administered, and employed by the court

 and the parties to secure the just, speedy, and inexpensive determination of every action and

 proceeding.” Similarly, Local Rule 1.1(e) provides: “Deviation from Local Rules. By order




                                                   2
Case 2:20-cv-02007-SHM-atc Document 51 Filed 05/25/21 Page 3 of 5                        PageID 4197




 entered in any case, the Court may deviate from any provision of any Local Rules of this Court,

 when appropriate for the needs of the case and the administration of justice.”

         Plaintiffs’ overly technical reading of Local Rule 7.3 would unreasonably restrict the

 Court from making useful corrections or clarifications of orders unless the correction were as to

 a “dispositive legal argument.” [Dkt. 48 at 3.] But the Local Rules are not so rigid. They were

 adopted pursuant to Fed. R. Civ. P. 83, and do not supersede Fed. R. Civ. P. 1. And the Local

 Rules themselves also provide the Court discretion to fairly adjudicate cases, weighing the

 interests of justice over strict application of the rules. See L.R. 1.1(e).

         The case Plaintiffs rely on is also inapplicable here. In McDonald v. City of Memphis, this

 Court denied a motion to revise, advising parties that motions would fail should they “merely

 restyle or rehash the initial issues.” No. 12-2511, 2013 WL 3753628, at *1 (W.D. Tenn. July 15,

 2013) (citing In re Southeastern Milk Antitrust Litig., No. 2:07–CV–208, 2011 WL 3878332

 (E.D. Tenn. Aug. 25, 2011). The McDonald order denied Defendant’s efforts to relitigate the

 Plaintiff’s motion to amend its complaint with slightly different legal arguments, ignoring the

 requirements of L.R. 7.3. See id. That is far from the case here. Cloudflare has not sought to

 rehash any arguments, but moves the Court under L.R. 7.3(b)(3) to revise a summary line

 regarding express statutory requirements that, although not a basis to change the outcome of the

 underlying motion to dismiss, might prove important in other cases. [See Dkt. 47 at 2–4; see also

 Dkt. 39 at 5, 12–13 (discussing how notification requirements relate to Cloudflare’s

 qualifications for safe harbor).] Not even the Plaintiffs claim that the line impacts their claims.

 Cloudflare’s Motion fulfills both the letter and spirit of the Federal and Local Rules governing

 motions to revise, and the Court would be well within its broad discretion to revise its Order.




                                                     3
Case 2:20-cv-02007-SHM-atc Document 51 Filed 05/25/21 Page 4 of 5                       PageID 4198




        Accordingly, Cloudflare respectfully asks that the Court grant Cloudflare’s Motion and

 revise page 23 the Court’s February 24, 2021 Order as requested. [See Dkt. 47 at 3.]

                                                Respectfully submitted,

                                                By: s/ Andrew P. Bridges
                                                Andrew P. Bridges
                                                (Cal. State Bar: 122761)
                                                Fenwick & West LLP
                                                801 California Street
                                                Mountain View, CA 94041
                                                Telephone: 650.988.8500
                                                Email: abridges@fenwick.com
                                                (Admitted to U.S.D.C., W.D. Tenn.)

                                                Robb S. Harvey
                                                (Tenn. BPR No. 011519)
                                                Waller Lansden Dortch & Davis LLP
                                                511 Union Street, Suite 2700
                                                Nashville, TN 37219
                                                Telephone: 615.850.8859
                                                Email: robb.harvey@wallerlaw.com

                                                Attorneys for Defendant Cloudflare, Inc.




                                                 4
Case 2:20-cv-02007-SHM-atc Document 51 Filed 05/25/21 Page 5 of 5                        PageID 4199




                                  CERTIFICATE OF SERVICE

         I am counsel of record for defendant Cloudflare, Inc. and certify that on May 25, 2021,
 a copy of this document, Cloudflare’s Reply Brief in Support of Its Motion for Revision of
 Interlocutory Order Granting Motion to Dismiss Defendant/ Counterclaimant’s
 Amended Counterclaims, was filed electronically. Notice of this filing will be sent by
 operation of the Court’s electronic filing system to all parties indicated on the electronic filing
 receipt. To the extent that Plaintiffs have filed physical addresses for other Defendants, those
 parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
 electronic filing system.

                                                           s/ Andrew P. Bridges
                                                        Andrew P. Bridges




                                                   5
